Case 19-10874-TPA           Doc 18    Filed 12/02/19 Entered 12/02/19 17:28:52                 Desc Main
                                      Document     Page 1 of 1

                              UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                                 BK NO. 19-10874 TPA
IN RE: Pamela A. Young
       Torrey J. Young                                           Chapter 7
                                        Debtors
                                                                 Related to Document No. 15
U.S. Bank National Association, not in its individual            Hearing Date: December 12, 2019
capacity but solely as Trustee for the NRZ Pass-Through
Trust VIII-B                                                     Hearing Time: 10:30AM
                                         Movant
                         v.                                      Objection Deadline: November 18, 2019
Pamela A. Young
Torrey J. Young
                                         Respondent
                         and
Joseph B. Spero Esq., Trustee
                                  Additional Respondents



                        CERTIFICATE OF NO OBJECTION REGARDING
                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         I, James C. Warmbrodt, Esquire, hereby certify that, as of the date hereof, no answer, objection or
 other responsive pleading to the Motion for Relief and the Notice of Hearing filed and served on
 November 1, 2019 has been received. James C. Warmbrodt, Esquire, further certifies that the Court’s
 docket in this case has been reviewed and no answer, objection or other responsive pleading to the Motion
 for Relief appears thereon. Pursuant to the Notice of Hearing, objections to the Motion for Relief were to
 be filed and served no later than November 18, 2019. It is hereby respectfully requested that the order
 attached to the Motion for Relief from the Automatic Stay be entered by the Court.

                                                      /s/ James C. Warmbrodt, Esquire
                                                      James C. Warmbrodt, Esquire
                                                      Attorney I.D. No. 42524
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 215-825-6306, Fax: 215-825-6406
                                                      jwarmbrodt@kmllawgroup.com
                                                      Attorney for Movant/Applicant
 Date: December 2, 2019
